Citation Nr: 1828861	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  17-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hand arthritis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shoulder arthritis.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee arthritis.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's Disease.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lacunar infarct (claimed as residuals of a stroke), claimed as secondary to service-connected diabetes mellitus.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

7. Entitlement to service connection for sleep apnea, to include claimed as secondary to a service-connected disability.

8. Entitlement to service connection for a headache disorder, to include claimed as secondary to a service-connected disability.

9. Entitlement to service connection for an acquired psychiatric disorder, to include claimed as secondary to a service-connected disability.

10. Entitlement to service connection for hypertension, to include claimed as secondary to service-connected diabetes mellitus.

11. Entitlement to service connection for a skin disorder.

12. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

13. Entitlement to a rating in excess of 20 percent for gout of the left foot.

14. Entitlement to a compensable rating for right upper eyelid chalazion with 20/20 visual acuity bilaterally.

15. Entitlement to a rating in excess of 10 percent for tinnitus.

16. Entitlement to an effective date prior to July 25, 2014 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1967 and from July 1968 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and March 2015 rating decisions issued by RO. 

In March 2017, the RO granted an increased 20 percent rating for the Veteran's left foot gout effective from July 25, 2014. As higher schedular ratings for the left foot gout are possible and the Veteran has not withdrawn the appeal, the claim remains before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for the appropriate medical inquiry. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1. In an October 2008 rating decision, the Agency of Original Jurisdiction (AOJ) denied a claim of service connection for left hand arthritis; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

2. The material added to the record after the October 2008 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In an October 2008 rating decision, the AOJ denied a claim of service connection for bilateral shoulder arthritis; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

4. The material added to the record after the October 2008 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

5. In an October 2008 rating decision, the AOJ denied a claim of service connection for bilateral knee arthritis; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

6. The material added to the record after the October 2008 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

7. In a December 2011 rating decision, the AOJ denied a claim of service connection for left lacunar infarct (claimed as residuals of a stroke); the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

8. The material added to the record after the December 2011 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

9. In a December 2011 rating decision, the AOJ denied a claim of service connection for sleep apnea; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

10. The material added to the record after the December 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

11. In a February 2012 rating decision, the AOJ denied a claim of service connection Parkinson's Disease; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

12. The material added to the record after the February 2012 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

13. Affording the Veteran the benefit of the doubt, his current acquired psychiatric disorder (depressive disorder) is as likely as not due to his service-connected diabetes mellitus, right finger, left foot, and tinnitus disabilities.

14. Affording the Veteran the benefit of the doubt, his current tension headaches are as likely as not due to his service-connected tinnitus and depressive disorder.

15. Affording the Veteran the benefit of the doubt, his sleep apnea was caused by the service-connected acquired psychiatric disorder.

16. The Veteran's hypertension is not attributable to disease or injury sustained during his period of service and was not manifest within one year of separation from service. The Veteran's hypertension was not caused by or permanently made worse by his service-connected diabetes mellitus.

17. The Veteran's current skin disorder is not attributable to disease or injury sustained during his period of service.

18. The Veteran's diabetes is managed by restricted diet (and exercise) and use of oral hypoglycemic agents.

19. The Veteran's left foot gout is manifested by episodic moderate functional limitations during acute flare ups.

20. The Veteran's ocular health was within normal limits; there were no permanent negative consequences from his chalazion of the right upper lid and the condition had healed

21. An increased rating higher than 10 percent is not assignable for service-connected tinnitus in accordance with the provisions of Diagnostic Code 6260. 

22. The Veteran's claim for service connection for tinnitus was received at the RO on July 21, 2014.


CONCLUSIONS OF LAW

1. The October 2008 rating decision that denied service connection for left hand arthritis is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The evidence received subsequent to October 2008 rating decision denying service connection for left hand arthritis is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The October 2008 rating decision that denied service connection for bilateral shoulder arthritis is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

4. The evidence received subsequent to the October 2008 rating decision denying service connection for bilateral shoulder arthritis is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5. The October 2008 rating decision that denied service connection for bilateral knee arthritis is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

6. The evidence received subsequent to the October 2008 rating decision denying service connection for bilateral knee arthritis is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

7. The December 2011 rating decision that denied service connection for left lacunar infarct (claimed as residuals of a stroke) is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

8. The evidence received subsequent to the December 2011 rating decision denying service connection for left lacunar infarct (claimed as residuals of a stroke) is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

9. The December 2011 rating decision that denied service connection for sleep apnea is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

10. The evidence received subsequent to the December 2011 rating decision denying service connection for sleep apnea is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

11. The February 2012 rating decision that denied service connection for Parkinson's Disease is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

12. The evidence received subsequent to the February 2012 rating decision denying service connection for Parkinson's Disease is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

13. The criteria for service connection for depressive disorder are met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

14. The criteria for service connection for tension headaches are met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

15. The criteria for entitlement to service connection for sleep apnea are met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

16. The criteria for service connection for hypertension are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

17. The criteria for service connection for a skin disorder are not met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

18. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017). 

19. The criteria for a rating in excess of 20 percent for left foot gout have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2017). 

20. The criteria for a compensable rating for right upper eyelid chalazion with 20/20 visual acuity bilaterally have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.79, Diagnostic Codes 6015 (2017). 

21. The claim for an increased rating higher than 10 percent for service-connected tinnitus must be denied by law. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

22. The criteria for the assignment of an effective date of July 21, 2014, for the grant of service connection for tinnitus have been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Left Hand/Bilateral Shoulder/Bilateral Knee Arthritis

The RO denied the Veteran's claims of service connection for left hand, bilateral shoulder and bilateral knee arthritis in an October 2008 rating decision. In particular, the RO found though there was evidence of degenerative osteoarthritis of multiple joints, there was no nexus between the Veteran's period of service and his current degenerative arthritis.

The evidence in October 2008 included all the service treatment records, VA treatment records dated through March 2008 and the September 2008 VA examination report submitted in conjunction with his claims for service connection. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the October 2008 rating decision became final. 38 C.F.R. § 20.1103. 

In July 2014, the Veteran requested that his claims be reopened. The evidence received since the October 2008 rating decision includes lay statements submitted by the Veteran reiterating his previously rejected assertions that his claimed left hand, bilateral shoulder and bilateral knee arthritis had its onset due to event or incident of his period of service. Also received are additional medical records. 

The statements are cumulative in nature and repetitive of his previous assertions. The more recent treatment records do not serve to support his lay assertions that any current left hand, bilateral shoulder or bilateral knee arthritis had its onset due to event or incident of his period of service or within one year of separation from service. These more recent treatment records fail to demonstrate that the Veteran has current left hand, bilateral shoulder or bilateral knee arthritis that had its onset due to disease or injury sustained during his period of service. This evidence is cumulative.
 
The lack of a nexus between any left hand, bilateral shoulder or bilateral knee arthritis and a period of service is the basis for this continued denial of his claims.  For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of service connection for left hand, bilateral shoulder or bilateral knee arthritis.  

Left Lacunar Infarct (Residuals of a Stroke)

The RO denied the Veteran's claims of service connection for left lacunar infarct in a December 2011 rating decision. In particular, the RO found that the evidence did not show that the left lacunar infarct was related to the service-connected diabetes mellitus or incurred during military service. 

The evidence in December 2011 included all the service treatment records, VA treatment records, private treatment records and the November 2011 report of VA examination submitted in conjunction with his claim for service connection. The etiology of the Veteran's cerebral infarction was unknown. However, it was less likely caused by or proximately due to the Veteran's diabetes. (See November 2011 Report of VA examination). The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the December 2011 rating decision became final. 38 C.F.R. § 20.1103. 

In July 2014, the Veteran requested that his claim be reopened. The evidence received since the December rating decision includes lay statements submitted by the Veteran reiterating his previously rejected assertions that he has residuals of a stroke that were caused or aggravated by his diabetes mellitus. Also received are additional medical records. 

The statements are cumulative in nature and repetitive of his previous assertions. The more recent treatment records do not serve to support his lay assertions that he has residuals of a stroke that were caused or aggravated by his service-connected diabetes mellitus. These more recent treatment fails to demonstrate evidence of a relationship, causal or aggravation, between the residuals of a stroke and the service-connected diabetes mellitus. This evidence is cumulative.

The lack of etiological relationship between the service-connected diabetes mellitus and the claimed residuals of a stroke is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of service connection for left lacunar infarct (claimed as residuals of a stroke).  

Parkinson's Disease

The RO denied the Veteran's claim of service connection for Parkinson's Disease in a February 2012 rating decision. In particular, the RO found that there was no confirmed diagnosis of Parkinson's Disease. 

The evidence in February 2012 included all the service treatment records, VA treatment records, private treatment records and the November 2011 report of VA examination submitted in conjunction with his claim for service connection. Parkinson's Disease was not diagnosed on examination. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the February 2012 rating decision became final. 38 C.F.R. § 20.1103. 
 
In July 2014, the Veteran requested that his claim be reopened. The evidence received since the February 2012 rating decision includes lay statements submitted by the Veteran reiterating his previously rejected assertions that he has current Parkinson's Disease that had its onset due to event or incident of his period of service. Also received are additional medical records. 

The statements are cumulative in nature and repetitive of his previous assertions. The more recent treatment records do not serve to support his lay assertions that he has current Parkinson's Disease that had its onset due to event or incident of his period of service. These more recent treatment fails to demonstrate evidence of current Parkinson's Disease. Thus, these more recent treatment records fail to demonstrate that the Veteran has Parkinson's Disease that had its onset due to disease or injury sustained during his period of service. This evidence is cumulative.

The lack of a confirmed diagnosis of a current disability is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of service connection for Parkinson's Disease.  

Sleep Apnea

In a December 2011 rating decision, the RO found that there was no evidence demonstrating an etiological relationship between the diagnosed obstructive sleep apnea and his period of service. Thus, the RO found that service connection for sleep apnea was not warranted. Evidence then in the record included the service treatment records, VA treatment records and private treatment records documenting a diagnosis of obstructive sleep apnea. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the December 2011 rating decision became final. 38 C.F.R. § 20.1103. 

In July 2014, the Veteran requested that his claim be reopened. The evidence received since the December 2011 rating decision includes the Veteran's attorney's argument, submitted on his behalf, asserting that his obstructive sleep apnea was caused by or aggravated by his psychiatric disorder. 

An August 2017 statement from the Veteran's treating physician documents the physician's opinion that the Veteran's depressive disorder and medication used to treat the depressive disorder more likely than not aided in the development of and permanently aggravates the Veteran's obstructive sleep apnea. 

This additional evidence is not cumulative and suggests that sleep apnea may have had its onset due to event or incident of the Veteran's period of service or as a result of a service-connected disability. New and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for sleep apnea. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, hypertension is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Depressive Disorder

The Veteran asserts that his psychiatric disorder was caused or aggravated by his service-connected disabilities. 

The service treatment records do not contain documentation of complaints of or treatment for an acquired psychiatric disorder. Dated 29 years after service, an August 2014 VA mental health treatment record documents the Veteran's complaint of mood changes. The Veteran reported mild depressed mood, anxious feelings and irritability with military related intrusive thoughts and dreams. He was started on medication and noticed improvement in his mood. However, he still complained of some mood irritability. He was concerned for his daughter who was on her fifth deployment. On mental status examination, the diagnosis was adjustment disorder with mixed anxiety and depressed mood. 

The November 2015 Mental Disorders Disability Benefits Questionnaire documents a diagnosis of depressive disorder due to another medical condition with depressed features. The Veteran reported that his physical conditions impacted his mood. He complained that he felt irritable towards others when he did not feel well. He also complained of a frustration with his tinnitus because it sometimes caused difficulty communicating. Further his tinnitus interfered with his sleep, causing him to feel fatigued and it caused him to be easily distracted. 

Citing relevant medical journal articles, the psychologist opined, based on interview of the Veteran and review of the claims file, that his diabetes mellitus, right finger disability, left foot gout and tinnitus more likely than not caused his depressive disorder.

Thus, the evidence is in relative equipoise in showing that the Veteran has a current psychiatric disorder which had its clinical onset due to the service-connected diabetes mellitus, right finger, left foot and tinnitus disabilities. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for depressive disorder is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Headaches

The Veteran asserts that his headaches were caused or aggravated by his service-connected tinnitus and acquired psychiatric disorder. 

A July 1982 service treatment record reflects the Veteran's complaint of a headache. Neurological examination was within normal limits. The diagnosis was headache.  

The October 2015 Headaches Disability Benefits Questionnaire documents a diagnosis of tension headaches. The Veteran reported that his headaches began during his period of service approximately around the same time his tinnitus. 

Reporting that medical research demonstrated an association between tinnitus and headaches, the treating physician opined that it was as likely as not that the Veteran's headaches were caused by the service-connected tinnitus. In addition, the physician reported that another contributing, causal factor of the Veteran's headaches was his psychiatric disorder. The physician explained that patients with mental health conditions were more likely to develop headaches as pain and mood were regulated by the same part of the brain. Further, the physician noted that medical research demonstrated an association between headaches and mood disorders. 

Thus, the evidence is in relative equipoise in showing that the Veteran has current headaches which had their clinical onset due to the service-connected tinnitus and now service-connected acquired psychiatric disorder. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for headaches is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Sleep Apnea

The Veteran asserts that his obstructive sleep apnea was caused or aggravated by his service-connected psychiatric disorder. 

The service treatment records do not contain documentation of complaints of or treatment for sleep apnea. Dated 25 years after service, a June 2010 sleep study documents a diagnosis of obstructive sleep apnea. 

The August 2017 Sleep Apnea Disability Benefits Questionnaire documents a diagnosis of obstructive sleep apnea. The physician noted that the Veteran suffered from a depressive disorder and reported that research showed that psychiatric disorders are commonly associated with obstructive sleep apnea, explaining that subjects with depression compared with non-depressed controls have a higher prevalence of a sleep apnea diagnosis. Further, with CPAP treatment both obstructive sleep apnea and psychiatric symptoms decreased, providing additional evidence of the co-morbidity of these conditions. The physician opined that the Veteran's depressive disorder and medication used to treat his psychiatric disorder more likely than not aided in the development of and permanently aggravates his obstructive sleep apnea. 

Although the conclusion does not appear to follow from the premises, this nevertheless is a favorable medical opinion, and there is no other medical opinion adverse to the claim.

Thus, the evidence is in relative equipoise in showing that the Veteran has current obstructive sleep apnea which had its clinical onset due to the now service-connected acquired psychiatric disorder. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for headaches is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Hypertension

The Veteran asserts that his hypertension was caused or aggravated by his service-connected diabetes mellitus. 

The service treatment records do not contain documentation of complaints of or treatment for hypertension. January 2000 and November 2002 VA treatment records document a diagnosis of "hypertension, under good control."

The February 2015 report of VA examination documents a diagnosis of hypertension. On examination, the physician explained that the Veteran had essential hypertension and opined that his hypertension was not caused by, related to or worsened beyond natural progression by military service or the service-connected diabetes. To that end, the physician explained there was no evidence of renovascular disease. 

Though the Veteran has current hypertension, the preponderance of the evidence is against a finding of a linkage between the onset of the hypertension and the service-connected diabetes mellitus or a period of service. Rather, the evidence shows that the current hypertension had no etiological relationship to service or the service-connected diabetes mellitus given that there was no evidence of renovascular disease (See February 2015 Report of VA examination). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current hypertension and a service-connected disability or a period of the Veteran's service. 

Additionally, there is no evidence of hypertension in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of hypertension within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his hypertension to service or the service-connected diabetes mellitus. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is not competent to establish that his current hypertension had its onset due to service or his service-connected diabetes mellitus. The Veteran is not competent to offer opinion as to etiology of any current hypertension. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for hypertension must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Skin Disorder

The Veteran claims service connection for a skin disorder. 

A July 1982 service treatment record documents complaints of groin rash ongoing for several months. The diagnosis was tinea cruris. A March 1983 service treatment record documents a history of a tick bite with a skin lesion subsequent to the bite. The diagnosis was dermatofibroma. An April 1983 service treatment record reflects complaint of recurrence of rash on the inner right thigh.

Subsequent to service, a December 2017 VA dermatology consult record reflects that the Veteran has a history of actinic and seborrheic keratoses. The diagnosis was actinic keratosis.

Though the Veteran has a current skin disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current skin disorder and a period of service. Rather, the evidence simply establishes that the Veteran has a history of actinic and seborrheic keratoses. No etiological relationship to service is demonstrated. 

The Veteran was not afforded a specific VA skin disorders examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence fails to demonstrate that the current skin disorder had its onset due to event or incident of service, no examination is required.     

The Veteran is competent to describe the circumstances and incidents of his period of service and allege factual circumstances that then occurred. However, he is a lay person and is not competent to establish that he has current skin disorder related thereto. The Veteran is not competent to diagnose or offer opinion as to etiology of any current skin disorder. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a skin disorder must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Diabetes Mellitus

The rating for the Veteran's diabetes has been assigned pursuant to diagnostic code (DC) 7913. A 20 percent rating is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Under this code provision, the "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

Of historical note, a June 2005 VA treatment record reflects that the Veteran was prescribed Metformin for treatment for his diabetes mellitus. He was advised to adhere to a low-salt, low-fat, 1800-calorie ADA diet and to be physically active. 

A November 2014 VA treatment record reflects that the Veteran was prescribed Metformin and Glipizide for treatment for his diabetes mellitus. He was advised to avoid fried and fatty foods and food high in cholesterol; eat leaner cuts of meat; trim fat and skin of meats and poultry; increase vegetable intake and be aware of saturated fats. He was also encouraged to engage in a moderate level of persistently performed exercise, 30 minutes per day at least five days per week.

The February 2015 Report of VA examination documents that the Veteran was prescribed an oral hypoglycemic agent for treatment of his diabetes. He did not require regulation of activities. He visited his diabetic care provider less than two times per month and experienced no episodes of ketoacidosis or hypoglycemia. He had no complications of diabetes mellitus. His diabetes mellitus did not impact his ability to work. The examiner summarized that the Veteran's diabetes mellitus was managed by oral medication and caused no functional impairment.

Here, the evidence shows that the Veteran managed his diabetes by restricted diet and use of oral hypoglycemic agents. Regulation of activities was not required. Thus, the Veteran is not entitled to a rating in excess of 20 percent for his diabetes mellitus.  

Left Foot Gout

The rating for the Veteran's left foot gout has been assigned pursuant to diagnostic code (DC) 5017. DC 5017 provides that the disability will be rated on limitation of motion of the affected parts, as degenerative arthritis, except gout which will be rated under DC 5002.

Under DC 5002, a 20 percent rating is assigned for gout (rated as active process rheumatoid arthritis) with one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for gout with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. A 60 percent rating is warranted when the gout is productive of symptoms less than criteria for 100% but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. A 100 percent rating is assigned for gout with constitutional manifestations associated with active joint involvement, totally incapacitating.  

November and December 2013 VA treatment records reflect that the Veteran had no gouty flares on allopurinol.

The December 2014 Report of VA examination documents the Veteran's report that he had experienced 3 flares of left foot gout in the past 6 months that were stronger and lasted longer than previous gouty flares. The Veteran indicated that the flare-ups impacted the function of his left foot, reporting that "it just hurts so bad; you can't walk on it." He reported that his last gouty flare lasted approximately one week.  

Though the Veteran experienced left foot pain on physical examination, the pain did not contribute to functional loss. The examiner explained tenderness to palpation was elicited over the first MTP joint; however, there was no objective evidence of pain to weight bearing or with manipulation. There was no function loss for the left lower extremity attributable to his left foot gout.

The examiner indicated that pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time. Diagnostic testing showed that uric acid test results were normal. The examiner indicated that the Veteran's left foot gout did not impact his ability to perform any type of occupational task. The examiner concluded that the Veteran's left foot gout was manifested by episodic moderate functional limitations during acute flare ups.

July 2015 and November 2016 VA treatment records reflect the Veteran's gout was stable.

Here, the evidence shows that the Veteran experienced left foot gout manifested by episodic moderate functional limitations during acute flare ups. Symptom combinations productive of definite impairment of health supported by incapacitating exacerbations occurring 3 or more times a year was not demonstrated.  Thus, the Veteran is not entitled to a rating in excess of 20 percent for his left foot gout.  

Right Upper Eyelid Chalazion with 20/20 Visual Acuity Bilaterally

The rating for the Veteran's eye disorder has been assigned pursuant to diagnostic code (DC) 6015. DC 6015 instructs to separately evaluate visual impairment and nonvisual impairment, e.g., disfigurement (diagnostic code 7800) and combine the evaluations. 

The December 2014 Report of VA examination reflects that corrected visual acuity was 20/40 or better, bilaterally. The Veteran's pupils were round and reactive to light. The Veteran did not have diplopia; astigmatism; or, anatomical loss, light perception only, extremely poor vision or blindness of either eye. Slit lamp and external eye examination were normal. Internal eye examination was normal and the Veteran had no visual field defect. The Veteran had no scarring or disfigurement attributable to his eye disorder. The examiner remarked that the Veteran's ocular health was within normal limits. There were no permanent negative consequences from his chalazion of the right upper lid as the condition had healed.

Here, the evidence shows that the Veteran's ocular health was within normal limits. There were no permanent negative consequences from his chalazion of the right upper lid. Thus, the Veteran is not entitled to a compensable for his eye disability.  

Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2017). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral. The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign separate 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit). The Federal Circuit reversed the Court's decision in Smith and affirmed VA's long-standing interpretation of Diagnostic Code 6260, which limited the rating of tinnitus to a single 10 percent evaluation. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The 10 percent rating is the maximum schedular rating the Veteran can receive for his service-connected tinnitus. Further, the Board finds no other applicable diagnostic code on which a higher rating for the service-connected tinnitus could be assigned. See 38 C.F.R. § 4.87. The claim for an increased rating for the service-connected tinnitus must be denied in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Veteran's initial claim for compensation for tinnitus was received on July 21, 2014. An additional copy of this claim for compensation was received on July 25, 2014. In the January 2015 rating decision, the RO assigned a 10 percent rating for the tinnitus effective July 25, 2014. 

Effective dates are generally determined by the date of receipt of a claim or date entitlement arose, whichever is later and here, no exceptions to the general rule are applicable. His claim was initially received at the RO on July 21, 2014. Thus, an effective date of July 21, 2014, for the grant of service connection for tinnitus is warranted. The Veteran does not suggest that he submitted any correspondence prior to that date that could be construed as a claim for service connection. Therefore, an effective date earlier than July 21, 2014, for the grant of service connection for tinnitus is not warranted.

The claim was received more than one year after the date of separation and therefore the effective date for service connection on the day following the date of separation from service is not applicable in this case. 38 U.S.C. § 5110(b). 


ORDER

The application to reopen a claim for service connection for left hand arthritis is denied. 

The application to reopen a claim for service connection for bilateral shoulder arthritis is denied. 

The application to reopen a claim for service connection for bilateral knee arthritis is denied. 

The application to reopen a claim for service connection for left lacunar infarct (claimed as residuals of a stroke) is denied. 

The application to reopen a claim for service connection for Parkinson's Disease is denied. 

The application to reopen a claim for service connection for sleep apnea is granted.

Service connection for an acquired psychiatric disorder is granted.

Service connection for a headache disorder is granted.

Service connection for sleep apnea is granted.

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 20 percent for left foot gout is denied.

A compensable rating for right upper eyelid chalazion with 20/20 visual acuity bilaterally is denied.

A rating in excess of 10 percent for tinnitus is denied.

An effective date of July 21, 2014 for the grant of service connection for tinnitus mellitus is assigned, and to this extent, the appeal is granted.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


